—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the record does not demonstrate that he was absent from the courtroom during his trial (see, People v Pichardo, 168 AD2d 577, lv denied 77 NY2d 965). Defendant failed to preserve for our review his contention that County Court erred in failing to give cautionary instructions regarding note-taking by jurors (see, CPL 470.05 [2]; People v Buccola, 175 AD2d 601, lv denied 78 NY2d 1010), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Defendant failed to request a youthful offender adjudication and thus waived his right to that adjudication (see, People v McGowen, 42 NY2d 905, rearg denied 42 NY2d 1015; see generally, CPL 720.20 [1]). “In any event given defendant’s prior history and the nature of the crime, there is no indication before us that such treatment was warranted” (People v Haffher, 167 AD2d 652, lv denied 77 NY2d 878; see, People v Quesnel, 115 AD2d 802; cf., People v Torres, 238 AD2d 933). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Steuben County Court, Scudder, J. — Manslaugh*829ter, 1st Degree.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Callahan, JJ.